DETAILED ACTION
An after-final amendment, filed under AFCP 2.0 was received on 12/23/21.  However, this amendment has not been entered as it presents new issues which cannot be fully searched within the limited time provided for under the AFCP 2.0.  For example, claim 1 now recites that the overlap is partial resulting in a progressive stepped coating.  This limitation had not previously been presented for consideration and cannot be fully searched and considered at this time.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that Kliewe fails to teach the partial overlap required by former claim 8.  This is not persuasive.  Now cancelled claim 8 did not require that the overlap was partial or that the resulting coating was stepped.  
Applicant argues that the cited art fails to teach the limitations of newly amended claim 1.  This is not persuasive as these amendments have not been entered at this time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712